 ALAMO CEMENT CO.333Alamo Cement CompanyandUnited Cement, Lime,Gypsum and AlliedWorkers InternationalUnion and its Local 560,AFL-CIO-CLC. Case23-CA-927912 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 31 October 1983 Administrative Law JudgeRichard J. Linton issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AlamoCement Company, San Antonio, Texas, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.various unilateral changes in working conditions, includ-ing laying off and transferring employees.By its answer Respondent admits certain factual mat-ters but denies violating the Act.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,Imake the followingFINDINGS OF FACTI.JURISDICTIONAlamo Cement Company,a Texas corporation with itsprincipal office and place of business in San Antonio,Texas,manufactures cement.During 1982 Respondentpurchased and received goods and materials valued inexcess of$50,000directlyfrom points located outside theState of Texas.Respondent admits, and I find,that it isan employer within the meaning of Section 2(2), (6), and(7) of the Act.II.LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that United Cement,Lime, Gypsum and Allied Workers International Unionand its Local 560, AFL-CIO-CLC is a labor organiza-tionwithin the meaning of Section 2(5) of the Act. Al-though the charge herein was filed jointly by the Inter-national Union and Local 560, and although I find, basedon Respondent's admission, that Local 560 is also a labororganization,as isthe International, I shall distinguishbetween the two.When reference is made to the"Union" herein, it shall mean only the InternationalUnion.Guadalupe Ruiz, Esq.,for the General Counsel.Robert S. Bambaceand R.MichaelMoore,Esgs. (Tubbright& Jaworski),of Houston, Texas, for the Re-spondent.Paul H. Balliet,Vice President, for the Charging Party.DECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge. Thiscase wastried before me in San Antonio, Texas, on June22-23, 1983, pursuant to the June 9, 1983 complaintissued by the General Counsel of the National Labor Re-lations Board through the Acting Regional Director ofRegion 23 of the Board. The complaint is based on acharge filed April 25, 1983, by United Cement, Lime,Gypsum and Allied Workers International Union and itsLocal 560, AFL-CIO-CLC (the Charging Party)againstAlamoCementCompany (Respondent or AlamoCement).'In the complaint the General Counsel alleges that Re-spondent violated Section 8(a)(5) of the Act by makingrAll dates are for 1982unless otherwiseindicated.Respondent's nameis shown ascorrectedat the hearing(Tr 6). This casewas heard on cal-endar call immediatelyfollowing the closing of the hearingin a relatedcase involving the same parties,Case 23-CA-9122My decision in thatcase is numberedJD-(ATL)-94-83.III.THEALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn July 15, 1983, Administrative Law Judge LeonardM. Wagman issued his decision in Case 23-CA-8880, in-volving thesame partiesas those here, in which hefound that Respondent violated Section 8(a)(5) of theAct by withdrawing recognition from the Union, on July27, 1981, and by making variousunilateralchanges. JD-279-83. Respondent has filed exceptions to Judge Wag-man'sdecision.2The parties stipulated here that the decision in thiscase will be controlled by the ultimate decision in JudgeWagman's case(Tr. 7). In short, this case merely picksup some unilateral changes occurring since the hearingbefore Judge Wagman.3 Of the eight allegations here,only three were litigated. The parties stipulated that theevents in the otherallegationsdid occur without noticeand bargaining with the Union, and that the outcome ofsuch refusal to bargain will be governed by the final de-cision inJudge Wagman's case.The three remaining alle-gationswere litigated and will be discussed.' Judge Wagman also summarized the litigationhistory between theparties inwhich Respondent's initial bargaining obligation was estab-lished.I shall not repeat that here.aThe hearing before JudgeWagman took place on several datesduringSeptember-October 1982.277 NLRB No. 35 334DECISIONSOF NATIONAL LABOR RELATIONS BOARDB. The Stipulated ConductThe partiesstipulatedthat the factsalleged in com-plaint paragraphs11(a), (b), (c), (e),and(f)did in factoccurwithout notification to orbargainingwith theUnion, and thatthe lawfulnessof suchunilateralconductwill be contingent on a final decision in the case litigatedbeforeJudge Wagman,Case 23-CA-8880(Tr. 6-7).Complaintparagraph 11 alleges that Respondent,through PlantSuperintendent S.D. Sorola, PersonnelManager Manuel P.Galindo, and Chief Chemist HenryDelgado, engaged in the followingacts and conduct:(a)On or about October 20, 1982, byits supervi-sor and agent S. D. Sorola, atitsBroadway oper-ations addedduties to the crane operators position.(b)On or about November 11, 1982, by its super-visor andagent ManuelP.Galindo,at its Broadwayoperationslaid offmill operator trainees.(c)On or about November 12, 1982, by its super-visor andagentHenryDelgado, at its 1604 oper-ations laidoff mix chemists.(e)On or aboutDecember3, 1982, by its supervi-sor and agent Manuel P.Galindo, atitsBroadwayoperation laid off milloperator trainees.(f)On or aboutDecember17, 1982, by its super-visor andagent ManuelP. Galindo, atits 1604 oper-ation laidoff utilitymenand mechanics.Based on the stipulation, I find that the facts occurredas alleged, thatRespondent took suchaction unilaterally,and that suchunilateralconductviolates Section 8(a)(5)and (1) of the Act.On economiclayoffs, forexample,the Board recently reiteratedits established rule inEltraCorp.,263 NLRB No. 106, slipop. at5 (Aug. 31, 1982)(not publishedin Board volumes):Whilean employermay properlydecide that aneconomiclayoff is required,once such a decision ismade the employer must neverthelessnotify theunion and,upon request, bargain with it concerningthe layoff.55ClementsWire & Manufacturing Company,Inc.,257 NLRB1058 (1981).In light of the foregoing,I shall make provisions in therecommended Order to cover the foregoing unlawfulconduct.C. The Litigated Allegations1. IntroductionThe General Counsel calledone witnessfor each ofthe threelitigated allegations, paragraphs 11(d), (g), and(j).Respondentcalledno witnesses and presented no evi-dence.It arguesthat theGeneral Counsel's evidence failsto show anychanges in fact,and that any changes estab-lished by theevidence were not the material and substan-tial changeswhich requirebargainingwith theexclusivebargaining agent.2.Transferto mix chemistComplaint paragraph 11(d) alleges that on or aboutNovember12,1982,Respondent,by ChiefChemistHenry Delgado, "at its 1604 operations transferred achemical analystto the positionof mix chemist,a lowergrade classification."Mix chemistLarry Garciatestifiedthat prior to No-vember 12, 1982, he workedalongside of chemical ana-lystEufimioCanchola.On November12,Garcia wastemporarilyswitchedto the second shift where he re-placed Ron Wagner, another mix chemist, who apparent-ly ceased working at the company. It appears that afterNovember12 Canchola worked thesecond shift.The factual question seems to be to what extent Can-chola replaced Wagner in the performance of the dutiesof a mix chemist.Garcia testified that thereafter he andCanchola relievedeach other,and that Canchola was theonly one coming onto the next shift to perform mixchemist duties. During the 2 to 3 months preceding thehearing some overlappingof the shiftsoccurred(Tr. 17).On a maximum of four occasions during that time, eachlasting a maximumof 2 hours, Garcia observedCancholaperforming the duties of a mix chemist.Garcia concededthat hedoesnot know what Canchola didthe other 6hours of the shift evenon the days Garcia hadobservedhim for 2 hours.I find the evidence, which is unrebutted, sufficient toestablish that Canchola, a chemical analyst,4 began per-forming the duties of a mix chemist on November 12,1982, and that he thereafter performed such duties for asubstantialportion ofhis time.There is no evidence that Canchola's job classificaitonor pay rate was changed when he switched to perform-ing mix chemistduties.TheGeneral Counsel does notdescribe inwhat wayCanchola's reassignment was achange from past practiceor whether,even assuming itis a departure from past practice,it is a material and sub-stantial change from past practice.Counsel for the Gen-eral Counsel cites no cases in supportof his position. Ac-cordingly,I find thatRespondent's reassignment of Can-chola does not constitute a unilateral change in violationof Section 8(a)(5) and(1) of the Act.ClementsWire &Mfg.Co.,257NLRB1058, 1059(1981);Rust CraftBroadcastingof New York,225 NLRB 327 (1976).3.Transfer to utilitymanComplaint paragraph 11(g) alleges that on or aboutDecember 17, 1982,Respondent,by Personnel ManagerManuel P.Galindo, "at its 1604 operations transferred anemployee in Mechanics A classification to the position ofutilityman, a lower grade classification."Called by theGeneral Counsel, Class A MechanicHomer Zuniga testified that around mid-December 1982PlantManagerJohnBroneck called him andRoy Arcosinto his office(Tr. 36).On this occasion Broneck in-formed them that business was slow, that there weregoing to be some layoffs,and because Zuniga and Arcoshad the least seniority in the maintenance group, he was'Garcia testifiedthat a chemical analystis a higher paid classificationthan that of a mix chemist(Tr 20). ALAMO CEMENT COassigningthem to work as utilitymen although theywould retain their mechanic classification and pay rate(Tr. 36, 39).As a mechanic, Zuniga welded, changed bearings,fixed fans, and performed other mechanical tasks. Afterbeing assigned to do the work of a utilityman, Zunigaworked under different supervision and performed workof a generalmaintenance nature aspart of the job of as-sisting the control room operator.The General Counsel neither cites any supportingcases nor explains how this assignment, with no changein pay or job classification, during a period of economicslowdown, operates as a material and substantial change.I therefore shall dismiss this allegation.ClementsWire,id.;Rust Craft,id.4.Additional duties imposedComplaint paragraph 11(j) alleges that about Decem-ber 22, 1982, Respondent, by Plant Superintendent S. D.Sorola, "at its Broadway operations, added duties to thefront-end loader position."Antonio Martinez is the sole witness who testified insupport of this allegation. His rambling and disorderedtestimony is rather confusing. The gist of the evidencehere seems to be that in about mid-November 1982 PlantSuperintendent Sorola assignedMartinez the task ofloading clinker on a Euclid truck, driving the truck tothe clinker house, dumping the clinker, driving the truckback to the quarry, and repeating as necessary. This wasin addition to his usual work of operating a front-endloader wherehe alsopushes clinkerandother trash withthe front-end loader. Neither his rate of pay nor his clas-sification has changed.5Notwithstanding the disorganized nature of the evi-dence of this allegation, it appears clear that Martinez,who operates a front-end loader, was given a substantialaddition to his work assignment in November 1982. Theimpact of this apparently permanent change would havea far moresubstantialeffect than, for example, a 1-daylayoff.On economic changes as substantial as this, Re-spondent should have notified the Union and bargainedwith it concerning this decision and its effects.ClementsWire & Mfg. Co.,supra;Bay Diner,250 NLRB 187, 192(1980) (unilaterallyassigningadditional tables to waitressfound to be unlawful).CONCLUSIONS OF LAW1.Respondent Alamo Cement Company, is an employ-er engaged in commerce within themeaning ofSection2(2), (6), and (7) of the Act.2. (a) United Cement, Lime and Gypsum Workers,InternationalUnion, AFL-CIO-CLC is a labor organiza-tionwithinthe meaningof Section 2(5) of the Act.(b)Local 560, United Cement, Lime, and GypsumWorkersInternationalUnion, AFL-CIO-CLC is a labororganizationwithinthe meaningof Section 2(5) of theAct.5 It is unclear just what classfication Martinez has, but he is paid therate of a front-end loader operator(Tr 51).3353.The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees, includ-ing all employees in the Quarry Department, Ship-ping Department, Kiln Department, Finishing MillDepartment, Slurry Mill Department, PowerhouseDepartment, Plant Office Department, MaintenanceandRepairDepartment,ElectricalDepartment,Laboratory Department, Oiler Subsection as well asplant clerical employees, leadmen, truck drivers,and mechanics, but excluding all other employees,including office clerical employees, order clerks,guards, watchmen, and supervisors as defined in theAct, employed by the Respondent at its San Anto-nio, Texas plant.4.Since September 8, 1978, the above-named Interna-tionalUnion has been the certified and exclusive repre-sentative of the employees in the aforementioned unit forpurposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.5.By unilaterally,without notice to orconsultationwith the International Union, laying off employees andchanging various aspects of working conditions, Re-spondent has failed and refused to bargain collectivelywith the International Union, and is engaging in unfairlabor practices within the' meaning of Section 8(a)(5) and(1) of the Act.6.The aforesaid conduct constitutes unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.7.Respondent did not violate the Act by transferringchemical analyst Eufimio to perform the work of a mixchemist, or by assigning mechanics Homer Zuniga andRoy Arcos to perform the work of utilitymen.THE REMEDYHaving found that Respondent has committed certainunfair labor practices, I shall recommend that it be or-dered to cease and desist from such conduct and to takesuch affirmative action as will be necessary to remedythe effects thereof and to effectuate the policies of theAct.I shall recommend that Respondent make whole, withinterest, those employees laid offs by paying to themtheir normal wages from the date of their layoffs untilthe earliest of the following conditions are met: (1)mutual agreement is reached; (2) good-faith bargainingresults in a bona fide impasse; (3) the failure of the Unionto commence negotiations within 5 days of the receipt ofRespondent's notice of its desire to bargain with theUnion; or (4) the subsequent failure of the Union to bar-gain in good faith.Gulf States Manufacturers,261 NLRB852, 853 (1982). Although the circuit court denied en-6As the pleaded and stipulated facts reflect, layoffs occurred aboutNovember 11 and 12, and December 3 and 17, 1982. Neither the numberof employees laid off, nor their names,was established in this hearingTherefore, such facts will have to be ascertained at the compliance stage 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDforcement of the backpay aspect ofGulf States,itdid sobecause the employer there introduced"considerable evi-dence" showing that its economic condition would haverequired the layoffs even if there had been bargaining.704 F.2d 1390, 1399, 1401 (5th Cir. 1983). There is nosuch evidence here. Finally, the General Counsel doesnot contend that the unilaterally laid off employees mustbe offered full and immediate reinstatement in order torestore the status quo ante.Backpay shall be based on the earnings which the em-ployees normally would have received during the appli-cable period,less any net interim earnings,and shall becomputed in the manner set forth inF.W.WoolworthCo., 90 NLRB 289 (1950), with interest thereon comput-ed in the manner set forth inFlorida SteelCorp.,231NLRB 651(1977).See generallyIsisPlumbing Co.,138NLRB 716 (1962).On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed'ORDERThe Respondent,Alamo Cement Company, San Anto-nio,Texas,itsofficers,agents, successors,and assigns,shall1.Cease and desist from(a)Refusing to recognize and bargaincollectively ingood faithwithUnitedCement, Lime, and GypsumWorkersInternationalUnion,AFL-CIO-CLC as theexclusive bargaining representative,concerningwages,hours, and conditionsof employmentof the employees inthe followingappropriate unit:All productionand maintenance employees, includ-ing all employees in theQuarryDepartment, Ship-ping Department, Kiln Department,FinishingMillDepartment,SlurryMillDepartment,PowerhouseDepartment,Plant Office Department,MaintenanceandRepairDepartment,ElectricalDepartment,LaboratoryDepartment,OilerSubsection as well asplant clerical employees,leadmen, truckdrivers,and mechanics,but excludingallotheremployees,including office clerical employees,orderclerks,guards watchmen,and supervisors as defined in theAct, employed by theRespondent at itsSan Anto-nio, Texas plant.(b) Unilaterally, withoutnotice to or consultation withthe Union, laying offemployees,and adding material andsubstantial dutiesto the workof employees operatingcranes or front-end loaders.(c) In any like or related manner interferingwith, re-straining,or coercing employeesin the exercise of therights guaranteedthem bySection7 of the Act.2.Takethe following affirmative action designed to ef-fectuate the purposes and policiesof the Act.r If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(a) On requestby the above-named Union,bargain col-lectively with the Union in good faith regarding rates ofpay, hours of employment, and other terms and condi-tions of employment for the employees in the appropri-ate unit, and if an agreement is reached,reduce saidagreement to writing and sign it.(b) In the manner set forth in the remedy section ofthis decision,make whole all employees unilaterally laidoff about November 11 and 12, and December 3 and 17,1982, for any loss of pay they may have suffered as a re-sults of Respondent's unlawful conduct.(c)On request of the International Union,rescind theadditionalmaterial and substantial duties unilaterally as-signed on or about October 20 and December 22, 1982,respectively,to employees performing the work of oper-ating cranes and front-endloaders.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Post at its Broadway and 1604 facilities copies ofthe attached notice marked"Appendix."8 Copies of thenotice, on forms provided by the Regional Director forRegion 23,after being signedby theRespondent's au-thorized representative,shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat the notices are not altered,defaced,or covered byany other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that complaint paragraphs11(d) and(g) are hereby dismissed.S If this order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assist any unionTo bargain collectively through representativesof their own choice ALAMO CEMENT CO.337To act together for othermutual aidor protec-tionTo choosenot to engage in any of theseprotect-ed concertedactivities.WE WILL NOTrefuse to recognize and bargain collec-tively in good faith concerning ratesof pay,wages,hours and other terms and conditions of employmentwith UnitedCement,Lime, and GypsumWorkers Inter-national Union,AFL-CIO-CLC asthe exclusive repre-sentative of our employees in the unit described above.WE WILLNOT unilaterally,without notice to or con-sultationwith the above-named InternationalUnion, layyou offor add material and substantial duties to theworkof employees operating cranesor front-end loaders.WE WILL NOT refuseto bargain in good faith with theUnion,on request,about our decision,and its effects, tolay off employees about November11 and 12, and De-cember 3 and17, 1982.WE WILL NOTin any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL,on request,bargain in good faith with theUnion,respecting rates of pay, wages, hours of employ-ment,and other terms and conditions of employment, asthe exclusive representative of the employees in the unitdescribed below,and if an understanding is reached,embody such understanding in a signed agreement:All production and maintenance employees,includ-ing all employeesin the QuarryDepartment, Ship-ping Department,Kiln Department,FinishingMillDepartment,SlurryMillDepartment,PowerhouseDepartment,Plant Office Department,MaintenanceandRepairDepartment,ElectricalDepartment,Laboratory Department,Oil Subsection as well asplant clerical employeesleadmen,truck drivers,and mechanics,but excluding all other employees,includingofficeclericalemployees,order clerks,guards, watchmen, and supervisors as defined in theAct, employed by us at our San Antonio, Texasplant.WE WILL,on request of the International Union, re-scind the additional material and substantial duties weunilaterally assigned,about October 20, and December22, 1982, respectively,to employees performing the workof operating cranes and front-end loaders.WE WILL make whole all those employees we unilater-ally and unlawfully laid off about November 11 and 12and December 3 and 17, 1982, with interest.ALAMO CEMENT COMPANY